DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 08/29/2022, with respect to claims 1, 3-6, 8-11 and 13-15 have been fully considered and are persuasive.  The rejections of claims 1, 3-6, 8-11 and13-15 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, 8-11 and 13-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  see applicants remarks of 08/29/2022 and the combination of limitations in independent claims including; wherein said automotive data sharing regulations include neutral server regulations, and wherein said regulated automotive data distribution networked server is a neutral server is not found in the art of record.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433